Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 14-BG-461

IN RE: SANDY F. THOMAS-BELLAMY,
                      Respondent.
Bar Registration No. 1011060                             BDN: 107-14

BEFORE:       Beckwith, Associate Judge, and Nebeker and Terry, Senior Judges.

                                       ORDER
                               (FILED - August 21, 2014)

       On consideration of the certified order indefinitely suspending respondent from
the practice of law in the state of Maryland with a right to seek reinstatement after
six months, this court’s May 15, 2014, order directing respondent to show cause why
the functional equivalent reciprocal discipline in the form of a six- month suspension
with a fitness requirement should not be imposed, the statement of Bar Counsel, and
it appearing that respondent has failed to file either a response to this court’s order
to show cause or the affidavit required by D.C. Bar R. XI, §14 (g), it is

       ORDERED that Sandy F. Thomas-Bellamy is hereby suspended from the
practice of law for a period of six months, with reinstatement contingent upon a
showing of fitness. See In re Sibley, 990 A.2d 483 (D.C. 2010), and In re Fuller, 930
A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal discipline
applies to all cases in which the respondent does not participate). It is

       FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s suspension will not begin to run until such time as she files an affidavit
that fully complies with the requirements of D.C. Bar. R. XI, § 14 (g).

                                           PER CURIAM